DETAILED ACTION
Claim(s) 1-15 as filed 9/29/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are each objected to because of the following informalities:  “configured to be form an oil passage” (line 2 of each claim) should be “configured to form an oil passage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 each recite “the second oil passage further comprises a neck passage narrower than the second oil passage between the first oil passage and the second oil passage”.  This limitation is unclear, as it is unclear how the second oil passage comprises the neck passage in combination with the neck passage being narrower than the second oil passage between the first oil passage and the second oil passage.  It appears that the neck passage is between the first oil passage and the second oil passage but is not part of the second oil passage.
Claims 4 and 14 each recite “a length of the plunger is at least smaller than or equal to a length of the neck passage”.  This limitation is unclear because “at least smaller than” is unclear whether a length larger than the neck is encompassed by the claim.  Furthermore, applicant’s plunger does not appear to be smaller than a length of the neck.  Instead, an axial length of applicant’s plunger appears to be smaller than the axial length of the second oil passage.  Therefore, it is unclear what is required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2012211654; cited by applicant, machine translation attached) in view of Oberl et al. (US Patent 5161572).
Regarding Claim 1, Hiroshi discloses a check valve capable of use in a brake system (the recitation of “for a brake system” is recited as an intended use of the claimed check valve and the check valve of Hiroshi is capable of being used in a brake system), comprising: a valve seat 7 configured to be form an oil passage thereinside (seat 7 includes a passage extending therethrough as shown in Figures 1-3, this passage capable of handling oil); an opening/closing member 3 configured to open and close the oil passage inside the valve seat (as shown in Figure 3-1, member 3 closes the passage and in Figure 3-5, member 3 opens the passage); an elastic member 4 having one end elastically supporting the opening/closing member 3 (as shown in Figures 1-3); a spring stopper 8 configured to support the other end of the elastic member 4 and coupled to the valve seat 7 (via 2); and a plunger 51 that is accommodated in the oil passage (passage within the seat) and flows according to a flow of fluid generated during operation of the brake system (plunger 51 “flows” or moves according to fluid flow in the system as described in para. 0005 of the machine translation – this plunger is at least capable of moving in the same manner if installed in a brake system as recited with respect to the intended use of the claimed check valve).
Hiroshi does not disclose the combination of the valve seat and valve housing as claimed, such that the valve housing is configured to support the other end of the elastic member and coupled to the valve seat (stopper 8 is not seen to be reasonably read on the recited “valve housing” as claimed).
Oberl teaches a check valve and further teaches a valve seat 14 configured to form a passage 20 thereinside; an opening/closing member 21; an elastic member 26; and a valve housing 4 configured to support an upper end of the elastic member 26 and coupled to the valve seat 14 (as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Hiroshi such that the device includes a valve housing to support the upper end of the spring and which couples to a separately formed valve seat as taught by Oberl for the purpose of providing the seat as an individual component to thereby allow for easy replacement of just the seat in the event that it becomes damaged (without needing to replace the entire housing as in the structure of Hiroshi).
Regarding Claim 2, Hiroshi in view of Oberl further discloses the oil passage (the passage through the seat) comprises a first oil passage that forms an inlet (i.e. the passage at the lowermost, upstream end of the seat) which fluid flows in and a second oil passage (i.e. the passage at the uppermost, downstream end of the seat) that forms an outlet which fluid flows out (in the manner taught by both Hiroshi and Oberl), and the plunger 51 is provided on an upstream side of the second oil passage (this is achieved at least in the position of Figure 3-1 as shown by Hiroshi in which the plunger is below the outlet of the seat).
Regarding Claim 3, Hiroshi in view of Oberl is seen as further disclosing the second oil passage further comprises a neck passage (as best understood as described above; Hiroshi discloses a “neck passage” defined within stopper 15; this passage being narrower than the surrounding passage) narrower than the second oil passage (the second passage including the region directly above 15, the first passage provided below 15) between the first oil passage and the second oil passage (as described above), and opposite ends of the plunger 51 is restrained by the neck passage (via 15) and the opening/closing member 3 (as best shown in Figures 3-1 to 3-5).
Regarding Claim 4, Hiroshi in view of Oberl is seen as further disclosing a length of the plunger 51 is at least smaller than or equal to a length of the neck passage (as best understood as described above; 51 is longer than the neck within 15 in the same manner as achieved by applicant’s device; alternatively, the length of the plunger 51 is shorter than the second oil passage which is the area from above 15 to the upper end of the seat as best shown in Figure 3-1).
Regarding Claim 5, Hiroshi is seen as further disclosing the plunger 51 is provided to flow in a vertical direction of the oil passage (i.e. the plunger 51 flows or moves in the vertical direction as best shown in Figures 3-1 to 3-5; additionally, the valve is at least capable of being used in different orientations such that the plunger flows in a vertical direction).
Regarding Claims 6 and 7, Hiroshi does not disclose the plunger is provided in the form of a polyhedral prism; wherein the plunger is provided in the form of a triangular prism having a triangular horizontal cross-section.
Oberl further teaches the check valve includes a check valve guiding part 131 provided in the form of a polyhedral prism in the form of a triangular prism having a triangular horizontal cross-section (as best shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Hiroshi such that the plunger is provided in the form of a triangular prism having a triangular horizontal cross-section as taught by Oberl for the purpose of utilizing an alternative shape known in the art to be suitable for moving a check valve off a valve seat.
Regarding Claim 8, Hiroshi discloses a check valve capable of use in a brake system (the recitation of “for a brake system” is recited as an intended use of the claimed check valve and the check valve of Hiroshi is capable of being used in a brake system), comprising: a valve seat 7 configured to be form an oil passage thereinside (seat 7 includes a passage extending therethrough as shown in Figures 1-3, this passage capable of handling oil); an opening/closing member 3 configured to open and close the oil passage inside the valve seat (as shown in Figure 3-1, member 3 closes the passage and in Figure 3-5, member 3 opens the passage); an elastic member 4 having one end elastically supporting the opening/closing member 3 (as shown in Figures 1-3); a spring stopper 8 configured to support the other end of the elastic member 4 and coupled to the valve seat 7 (via 2); and a plunger 51 configured to be flowably accommodated in the oil passage (plunger 51 “flows” or moves according to fluid flow in the system as described in para. 0005 of the machine translation – this plunger is at least capable of moving in the same manner if installed in a brake system as recited with respect to the intended use of the claimed check valve), and when a flow of fluid occurs reducing a stroke of the opening/closing member 3 by being in contact with the opening/closing member 3 after rising to prevent the opening/closing member from descending (as best shown in Figure 3-4 and 3-5; this is seen to be achieved in the same manner in which it is achieved by applicant’s device).
Hiroshi does not disclose the combination of the valve seat and valve housing as claimed, such that the valve housing is configured to support the other end of the elastic member and coupled to the valve seat (stopper 8 is not seen to be reasonably read on the recited “valve housing” as claimed).
Oberl teaches a check valve and further teaches a valve seat 14 configured to form a passage 20 thereinside; an opening/closing member 21; an elastic member 26; and a valve housing 4 configured to support an upper end of the elastic member 26 and coupled to the valve seat 14 (as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Hiroshi such that the device includes a valve housing to support the upper end of the spring and which couples to a separately formed valve seat as taught by Oberl for the purpose of providing the seat as an individual component to thereby allow for easy replacement of just the seat in the event that it becomes damaged (without needing to replace the entire housing as in the structure of Hiroshi).
Regarding Claim 9, Hiroshi in view of Oberl further discloses, wherein when the plunger 51 is in contact with the opening/closing member 3 according to the flow of fluid (as described above), at least a part of the plunger 51 is accommodated in the oil passage (as shown in Figures 3-1 to 3-5 of Hiroshi).
Regarding Claim 10, Hiroshi is seen as further disclosing the plunger 51 is provided to flow in a vertical direction of the oil passage (i.e. the plunger 51 flows or moves in the vertical direction as best shown in Figures 3-1 to 3-5; additionally, the valve is at least capable of being used in different orientations such that the plunger flows in a vertical direction).
Regarding Claims 11 and 15, Hiroshi does not disclose the plunger is provided in the form of a polyhedral prism; wherein the plunger is provided in the form of a triangular prism.
Oberl further teaches the check valve includes a check valve guiding part 131 provided in the form of a polyhedral prism in the form of a triangular prism having a triangular horizontal cross-section (as best shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Hiroshi such that the plunger is provided in the form of a triangular prism as taught by Oberl for the purpose of utilizing an alternative shape known in the art to be suitable for moving a check valve off a valve seat.
Regarding Claim 12, Hiroshi in view of Oberl further discloses the oil passage (the passage through the seat) comprises a first oil passage that forms an inlet (i.e. the passage at the lowermost, upstream end of the seat) which fluid flows in and a second oil passage (i.e. the passage at the uppermost, downstream end of the seat) that forms an outlet which fluid flows out (in the manner taught by both Hiroshi and Oberl), and the plunger 51 is provided on an upstream side of the second oil passage (this is achieved at least in the position of Figure 3-1 as shown by Hiroshi in which the plunger is below the outlet of the seat).
Regarding Claim 13, Hiroshi in view of Oberl is seen as further disclosing the second oil passage further comprises a neck passage (as best understood as described above; Hiroshi discloses a “neck passage” defined within stopper 15; this passage being narrower than the surrounding passage) narrower than the second oil passage (the second passage including the region directly above 15, the first passage provided below 15) between the first oil passage and the second oil passage (as described above), and opposite ends of the plunger 51 is restrained by the neck passage (via 15) and the opening/closing member 3 (as best shown in Figures 3-1 to 3-5).
Regarding Claim 14, Hiroshi in view of Oberl is seen as further disclosing a length of the plunger 51 is at least smaller than or equal to a length of the neck passage (as best understood as described above; 51 is longer than the neck within 15 in the same manner as achieved by applicant’s device; alternatively, the length of the plunger 51 is shorter than the second oil passage which is the area from above 15 to the upper end of the seat as best shown in Figure 3-1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jaekel (US Patent 4112959) teaches a plunger 22 to act against a ball check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753